DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 8,11,12,13 and 14 are allowable because in lieu of a Board Decision the prior art does not disclose or teach a first active gas comprising oxygen, the first active gas concentration from 200 to less than 400 ppm oxygen and second active gas comprising a second active gas concentration from 200 to less than 400 ppm.
Claims 15,18,19 and 20 are allowable because in lieu of a Board Decision the prior art does not disclose or teach wherein the premixed gas mixture has the composition comprising a first active gas comprising oxygen in a concentration from 300 to less than 400 ppm and a second active gas comprising from 200 to less than 400 ppm. 
Claims 21-23 are allowable because in lieu of a Board Decision the prior art does not disclose or teach wherein the shielding gas composition consisting essentially of a first active gas comprising oxygen in a concentration from 300 to less than 400 ppm and a second active gas comprising a second gas in a concentration of from 200 to less than 400 ppm. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786.  The examiner can normally be reached on Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761